DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-26 and 43-57 are cancelled via preliminary amendment filed  09/17/2021. Claims 27-42 and 58-74 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-42 and 58-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,159,622 to SKAAKSRUD in view of SHANMUGAVELAYUDAM (U.S. PATENT 10,342,737). 


Regarding claim 27,
Skaaksrud teaches in claim 1, an enhanced shipping container apparatus for detecting and verifying an environmental anomaly based upon a plurality of sensor-based ID nodes, the apparatus comprising: 
a plurality of command nodes mounted to the shipping container, wherein each of the command nodes further comprising 
a command node processor, and 
a communication interface operatively coupled to the command node processor, the communication interface being operative to communicate with each of the sensor-based ID nodes and operative to communicate with the external transceiver associated with the transit vehicle; and 
wherein a first of the command nodes being programmatically configured to be operative to detect sensor data broadcasted from the sensor-based ID nodes using the communication interface on the first of the command nodes,
responsively identify the environmental anomaly for the shipping container based upon the sensor data detected by the first of the command nodes, and 
transmit a validation request over the communication interface of the first of the command nodes to a second of the command nodes, the validation request comprising a request to verify the environmental anomaly for the shipping container identified by the first of the command nodes, 
wherein the second of the command nodes being programmatically configured to be operative to 
detect the sensor data broadcasted from the sensor-based ID nodes using the communication interface on the second of the command nodes, 
receive the validation request from the first of the command nodes, 
verify the environmental anomaly for the shipping container in response to the validation request and based upon the sensor data detected by the second of the command nodes,
 and 
broadcast a verification message over the communication interface of the second of the command nodes based upon whether the environmental anomaly for the shipping container is verified by the second of the command nodes.
Skaaksrud fails to expressly claim the shipping container structure as recited.
Shanmugavelayudam  teaches a shipping container (400 in fig. 4) comprising at least  a container base portion (shown in fig. 4), 
a plurality of container walls having one edge on each of the container walls coupled to the container base portion (shown in fig. 4); 
and a container top portion (403 in fig. 4) coupled to another edge on each of the container walls; 
wherein the container base portion, the container walls and the container top portion collectively define an interior storage space (shown in fig. 4), wherein the sensor-based ID nodes (col. 5:30-32) being disposed in different locations within the interior storage space (col. 9:39-32), and wherein at least one of the container walls providing a resealable access closure that provides selective access to the interior storage space (see the sealed access closure as shown in fig. 5).
Before the effective filing date of the invention, it would have been obvious to modify the SKAAKSRUD system per the teachings of SHANMUGAVELAYUDAM  providing a shipping container constructed as claimed, for the purpose of providing a shipping and storage system comprising a payload carrier with an affixed sensors that monitor the environment of the payload carrier, such as temperature, against a pre-determined threshold for compliance with pre-determined handling and storage requirements for a specific payload type and further wherein when a violation is detected,  a user alert is activated. 
Regarding claim 28,
Claim 2 of Skaaksrud teaches “the second of the command nodes broadcasts the verification message as a validated alert notification to an external transceiver to cause the external transceiver to initiate a mediation response to the environmental anomaly.”


Regarding claim 29,
Claim 3 of Skaaksrud teaches, “validated alert notification comprises an instruction to cause the external transceiver to initiate the mediation response to the environmental anomaly.”
Regarding claim 30,
Claim 4 of Skaaksrud teaches, “the mediation response causes the external transceiver to generate a secondary mediation response notification for an operator of the transit vehicle as a targeted mediation recipient, the second mediation response notification requesting the operator of the transit vehicle to alter movement of the transit vehicle.”
Regarding claim 31,
Claim 5 of Skaaksrud teaches, “ the mediation response causes the external transceiver to generate a secondary mediation response notification for a logistics crew member of the transit vehicle as a targeted mediation recipient, the secondary mediation response notification requesting the logistics crew member to inspect the enhanced shipping container.”
Regarding claim 32,
Claim 6 of Skaaksrud teaches, “the mediation response causes the external transceiver to generate a secondary mediation response notification that activates a fire suppression apparatus within the transit vehicle and outside the shipping container.”
Regarding claim 33,
Claim 7 of Skaaksrud teaches, “the second of the command nodes broadcasts the verification message by transmitting the verification message to the first of the command nodes; and wherein the first of the command nodes is further programmatically configured to transmit a validated alert notification over the communication interface on the first of the command nodes in response to receipt of the verification message from the second of the command nodes.”
Regarding claim 34,
Claim 8 of Skaaksrud teaches, “the first of the command nodes transmits the validated alert notification to the external transceiver as an instruction to cause the external transceiver to initiate a mediation response to the environmental anomaly.”
Regarding claim 35,
Claim 10 of Skaaksrud teaches, “the mediation response causes the external transceiver to generate a secondary mediation response notification for an operator of the transit vehicle as a targeted mediation recipient, the second mediation response notification requesting the operator of the transit vehicle to alter movement of the transit vehicle.”
Regarding claim 36,
Claim 11 of Skaaksrud teaches, “the mediation response causes the external transceiver to generate a secondary mediation response notification for a logistics crew member of the transit vehicle as a targeted mediation recipient, the secondary mediation response notification requesting the logistics crew member to inspect the enhanced shipping container.”
Regarding claim 37,
Claim 12 of Skaaksrud teaches, “ the mediation response causes the external transceiver to generate a secondary mediation response notification that activates a fire suppression apparatus within the transit vehicle and outside the shipping container.”
Regarding claim 38,
Claim 34 of Skaaksrud teaches, “the external transceiver comprises a transceiver-equipped fire suppression system; and wherein the mediation response causes the transceiver-equipped fire suppression system to dispense a fire suppression material into the shipping container.”
Regarding claim 39,
Claim 13 of Skaaksrud teaches, “the first of the command nodes being further configured to responsively identify the environmental anomaly for the shipping container when (a) the broadcasted sensor data detected by the first of the command nodes does not include the sensor data from at least a threshold number of the sensor-based ID nodes and (b) the broadcasted sensor data detected by the first of the command nodes indicates an environmental condition that exceeds an environmental threshold.”
Regarding claim 40,
Claim 14 of Skaaksrud teaches, “the second of the command nodes being further configured to responsively verify the environmental anomaly for the shipping container when (a) the broadcasted sensor data detected by the second of the command nodes does not include the sensor data from at least a threshold number of the sensor-based ID nodes and (b) the broadcasted sensor data detected by the second of the command nodes indicates an environmental condition that exceeds an environmental threshold.”
Regarding claim 41,
Claim 15 of Skaaksrud teaches, “each of the sensor-based ID nodes maintains a broadcast profile defining a first messaging rate and a second messaging rate, wherein each of the first messaging rate and the second messaging rate regulate how often the sensor data generated by a respective sensor-based ID node is broadcast, the first messaging rate being slower than the second messaging rate; wherein the first of the command nodes is further operative to detect the sensor data broadcasted from the sensor-based ID nodes using the first messaging rate; and wherein the second of the command nodes is further operative to verify the environmental anomaly in response to the validation request by being operative to: instruct each of the sensor-based ID nodes to broadcast future generated sensor data at the second messaging rate, detect the sensor data broadcasted from the sensor-based ID nodes using the second messaging rate using the communication interface on the second of the command nodes, and verify the environmental anomaly for the shipping container based upon the sensor data detected by the second of the command nodes and broadcast by the sensor-based ID nodes using the second messaging rate.”
Regarding claim 42,
Shanmugavelayudam  teaches in col. 9:39-32, at least one integrated sensor-based ID node located on the shipping container as part of at least one of the container base portion, the container walls, and the container top portion, wherein the at least one integrated sensor-based ID node being one of the plurality of sensor-based ID nodes.
Regarding claim 58,
Claim 17 of Skaaksrud teaches, “the at least one of the first of the command nodes and the second of the command nodes comprises a mobile master node permanently mounted to the shipping container.”
Regarding claim 59,
Claim 18 of Skaaksrud teaches, “the at least one of the first of the command nodes and the second of the command nodes comprises a mobile master node integrated as part of the shipping container.”
Regarding claim 60,
Claim 19 of Skaaksrud teaches, “the at least one of the first of the command nodes and the second of the command nodes comprises a mobile master node being implemented separately from the shipping container and removably mounted to the shipping container.”
Regarding claim 61,
Claim 20 of Skaaksrud teaches, “the shipping container includes a shipment pouch attached to the shipping container, and wherein the at least one of the first of the command nodes and the second of the command nodes comprises a mobile master node mounted to the shipping container by being disposed within the shipment pouch.”
Regarding claim 62,
Claim 1 of Skaaksrud teaches, “each of the sensor-based ID nodes comprises an environmental sensor operative to generate the sensor data broadcasted from the sensor-based ID nodes and detected by the first of the command nodes.”
Regarding claim 63,
Claim 21 of Skaaksrud teaches, “the environmental sensor comprises at least one from a group consisting of a temperature sensor, a barometric pressure sensor, a chemical sensor, a movement sensor, a light sensor, a humidity sensor, a magnetic field sensor, an altitude sensor, an attitude sensor, an orientation sensor, and an acceleration sensor.”


Regarding claim 64,
Claim 22 of Skaaksrud teaches, “the environmental sensor comprises a plurality of sensor elements, the sensor elements comprising at least two from a group consisting of a temperature sensor, a barometric pressure sensor, a chemical sensor, a movement sensor, a light sensor, a humidity sensor, a magnetic field sensor, an altitude sensor, an attitude sensor, an orientation sensor, and an acceleration sensor.”
Claims 65-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,159,622 to SKAAKSRUD in view of SHANMUGAVELAYUDAM (U.S. PATENT 10,342,737) and further in view of CANICH (U.S. PUB. 2004/0233055).
Regarding claim 65,
Skaaksrud, modified, fails to teach the further recited limitations of claim 65.
CANICH teaches a system and method for monitoring a cargo container comprising an environmental sensor on at least one of the sensor-based ID nodes comprises a chemical sensor is operative to detect a chemical indicative of an environmental condition (claim 2 teaches, “The invention of claim 1 including plural sensors and wherein said sensors include detectors of chemical explosives, biological agents, and/or radiological materials.”)
Before the effective filing date of the invention, it would have been obvious to further modify the SKAAKSRUD system per the teachings of CANICH  providing a shipping container constructed as claimed, for the purpose of providing a means of early detection and interdiction of materials that can be used to construct weapons of mass destruction, i.e., explosives, biological and chemical agents, and nuclear materials. 
Regarding claim 66,
Canich teaches that the environmental condition comprises a chemical indicative of an explosive (claim 2 teaches, “… plural sensors and wherein said sensors include detectors of chemical explosives…”).
Regarding claim 67,
Canich teaches that the environmental condition comprises a chemical indicative of a fire ([0030] teaches that the sensor output is categorized into possible problem areas, for example a fire in the container ).
Regarding claim 68,
Canich teaches that the environmental condition comprises a gaseous chemical (see [0022] and table 1).
Regarding claim 69,
Canich teaches that the gaseous chemical comprises at least one of a flammable chemical, a combustible chemical, and a toxic chemical (see table 1).

Regarding claim 70,
Canich teaches that the environmental sensor on two or more of the sensor-based ID nodes comprises a chemical sensor ([0023] teaches employing redundant sensors).
Regarding claim 71,
Canich teaches that the environmental sensor on each of the sensor-based ID nodes comprises a chemical sensor operative to detect a chemical indicative of the environmental condition proximate the respective sensor-based ID node within the interior storage space of the shipping container (Table 1 teaches utilizing a sensor for detection of a chemical threat).
Regarding claim 72,
Canich teaches that the each of the command nodes further comprises an onboard sensor operative to generate command node sensor data related to an environmental condition proximate the respective command node; and wherein the first of the command nodes being programmatically configured to be operative to identify the environmental anomaly for the shipping container based upon the sensor data detected from the sensor-based ID nodes and based upon first command node sensor data generated by the onboard sensor on the first of the command nodes ([0028] teaches a local master processor 46, which is co-located on board the same cargo ship or port location).
Regarding claim 73,
Canich teaches that the second of the command nodes being programmatically configured to be operative to verify the environmental anomaly for the shipping container based upon the sensor data as detected from the sensor-based ID nodes by the second of the command nodes and based upon the second command node sensor data generated by the onboard sensor on the second of the command nodes ([0026] teaches that the disclosed sensor suite, located in a shipping container, has days or weeks in which to detect and confirm with high degree of certainty the presence of a hazardous material; [0028] teaches that each individual black box 10 (sensor suite) sends its data over a local area network to a local master processor 46 for processing). 
Regarding claim 74,
Canich teaches that the he onboard sensor comprises a chemical sensor (at least [0008] teaches that the  local master processor operates to processes and analyze received sensor data and is therefore interpreted as comprising the various sensors of table 1, as the elements cooperate to sense, analyze and produce a threat determination).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FANO (U.S. pub. 2008/0055075) teaches in [0020] smart containers 104;  in [0042] teaches that multiple sensors may detect the same event;  and [0045] teaches transmitting a detected event from one sensor to another sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689